Exhibit 10.1

RETIREMENT AND NON-EXECUTIVE CHAIRMAN AGREEMENT

This Retirement and Non-Executive Chairman Agreement (the “Agreement”) is dated
April 17, 2012 (the “Effective Date”), by and between Tidewater Inc., a Delaware
corporation (the “Company”) and Dean E. Taylor (the “Executive”).

WHEREAS, Executive has advised the Company of his desire to retire as the
Company’s President and Chief Executive Officer; and

WHEREAS, the Executive is currently the Chairman of the Board of Directors of
the Company, and the Board of Directors desires to retain the services of the
Executive as Non-Executive Chairman;

NOW THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

ARTICLE I

EMPLOYMENT TERM

1.1 Employment. Executive agrees to continue to serve as an employee and the
President and Chief Executive Officer of the Company on a full-time basis, such
service to continue until May 31, 2012 (the “Retirement Date”).

1.2 Devotion to Responsibilities. Until such time as he is no longer the
President and Chief Executive Officer of the Company, Executive shall carry on
his ordinary and customary duties. In addition, the Executive shall assist the
Company in effecting an orderly transition of his responsibilities to his
successor and perform such other duties as may be reasonably requested by the
Board of Directors.

ARTICLE II

NON-EXECUTIVE CHAIRMAN OF THE BOARD

2.1 Engagement and Term. The Company hereby engages the Executive and the
Executive hereby accepts engagement as Non-Executive Chairman, with such
engagement to begin as of the Retirement Date and continuing through
December 31, 2013 (the “Term”). The date the Term ends is referred to in this
Agreement as the “Termination Date.”

2.2 Scope of Services and Duties. During the Term, the Executive agrees to be
reasonably available, either in person, by telephone, or via electronic mail to
consult, advise, and assist in connection with such matters as the Company may
reasonably request and as are within his area of expertise and prior experience,
including but not limited to: (a) presiding at all meetings of the Board of
Directors; (b) working to assure that the Board of Directors functions
effectively and meets its obligations and responsibilities; (c) coordinating
with the Chief Executive Officer and the Lead Independent Director in the
setting of the agenda and the preparation and distribution of information
packages and related matters for meetings of the Board of Directors; (d) with
the Lead Director, serving as liaison between management and the Board of
Directors; (e) mentoring the Company’s Chief Executive Officer and introducing
the



--------------------------------------------------------------------------------

Chief Executive Officer to key customers and contacts; (f) serving, at the
request of the Chief Executive Officer, as a liaison with customers, government
officials and stockholders on behalf of the Company; and (g) performing such
other duties as may be fixed by the Board of Directors from time to time. The
Executive agrees to devote such time as is reasonably necessary to effectively
assist the Company with regard to these matters, but no more than 20% of such
time as Executive previously devoted to his responsibilities as an employee of
the Company.

2.3 Independent Contractor Status. It is the intention of the parties to
establish, during the Term, an independent contractor relationship and not an
employer-employee relationship, partnership, or joint venture. During the Term,
the Executive shall not be deemed employed by the Company for purposes of any
federal or state withholding taxes, and the Company shall not be responsible for
or required to withhold any such taxes for or on behalf of the Executive. Unless
otherwise specifically agreed upon in writing, the Executive shall not have any
authority during the Term to act as the Company’s agent for any purposes, or to
otherwise incur any liability or obligation in the name or on behalf of the
Company other than in his position as the Non-Executive Chairman of the Board.

2.4 Compliance with Company Policies. The Executive agrees that, during the
Term, he will continue to comply with all company policies to the extent
relevant to his activities, including but not limited to: (a) the Code of
Business Conduct and Ethics; and (b) the Policy Statement on Insider Trading,
which prohibits, among other things, trading in the Company’s securities while
in possession of material nonpublic information.

2.5 Date of Separation from Service. The parties agree that the services to be
provided during the Term pursuant to this Agreement are distinct from the
services the Executive provided as an employee of the Company. Nevertheless, the
parties agree that the level of services expected to be provided by the
Executive during the Term shall not exceed the level of services permitted under
Treasury Regulations § 1.409A-1(h)(1)(i) under which the Executive is presumed
to have had a “Separation from Service” and shall not affect the date of the
Executive’s “Separation from Service” from the Company, as such term is defined
in the regulations under Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”). The Retirement Date shall be the Executive’s date of
Separation from Service.

ARTICLE III

COMPENSATION AND BENEFITS

3.1 Pre-Retirement Compensation and Benefits. Executive’s salary and benefits
shall remain unchanged through the Retirement Date. In particular, Executive
shall continue to be entitled to receive through the Retirement Date: (a) base
salary at the annual rate of $695,250, which was his base salary as of the
Effective Date; (b) his annual bonus for the 2012 fiscal year, which the
Compensation Committee has determined to be an aggregate award of $540,500
pursuant to the terms of the Company’s annual incentive plan, and which shall be
paid out at such time as annual cash bonuses are paid to other senior executives
and in accordance with the terms and conditions of the annual bonus plan
(including, if applicable, any adjustment based on the Executive’s bonus bank
balance); and (c) the same pension, health care and perquisites benefits through
the Retirement Date that he was paid at the time that he entered into this
Agreement.

 

2



--------------------------------------------------------------------------------

3.2 Pro-Rata Bonus Payment. The Company will pay to the Executive or his legal
representatives a pro rata Bonus (the “Pro Rata Bonus”) for the 2013 fiscal
year, which shall be paid out at such time as annual cash bonuses are paid to
other senior executives of the Company and in accordance with the terms and
conditions of the annual bonus plan. The Executive’s annual incentive target
shall remain unchanged (120% of salary) and the amount of the Pro Rata Bonus
shall be determined by multiplying: (a) the annual bonus the Executive would
have received pursuant to the terms of the annual bonus plan as determined by
the Compensation Committee had he remained employed by the Company through the
end of the 2013 fiscal year; by (b) 2/12, representing the number of calendar
months during the 2013 fiscal year that the Executive was an employee.

3.3 Supplemental Executive Retirement Plan. The Company acknowledges that the
Executive is a participant in the Tidewater, Inc. Supplemental Executive
Retirement Plan, as amended (the “SERP”), and that he will receive any benefits
due under the SERP in accordance with the terms and conditions of the SERP.
Based on the terms of this Agreement and the terms of the SERP, the parties
anticipate that the SERP payment will be made on December 1, 2012.

3.4 Compensation and Benefits During the Term.

(a) As a non-employee member of the Company’s Board of Directors, following the
Retirement Date the Executive shall be entitled to receive the compensation
payable to the Company’s non-employee directors, which compensation shall be
prorated during the first fiscal year from the Retirement Date. In addition,
during the Term the Executive shall receive an additional Non-Executive Chairman
annual retainer of $150,000, which retainer shall be prorated for partial year
service.

(b) During the Term, the Executive shall be entitled to receive prompt
reimbursement for all reasonable and necessary expenses incurred by the
Executive in performing non-executive chairman services, provided that such
expenses are incurred under this Agreement and accounted for in accordance with
policies and procedures established by the Company.

(c) During the Term, the Company shall provide the Executive with dedicated
on-site office space in New Orleans, periodic guest office space in Houston, as
needed, continued secretarial support (which shall be provided by Executive’s
secretarial assistant as of the Effective Date, or, a mutually agreeable
individual, who may also provide services to other Company personnel), a cell
phone, a computer, and a Company email address, with appropriate linkage to the
Company’s communications or intranet network, with any charges incurred by the
Executive related to such items to be paid or reimbursed by the Company to the
extent used for Company business. Additionally, the Company shall pay dues and
expenses related to the Executive’s membership at Lakeside Country Club and dues
and expenses related to the Executive’s membership at one additional luncheon
club.

(d) In the event that during the Term, the Executive is required to travel on
Company business, he shall be entitled to travel using first class air travel
arrangements at the Company’s expense. Additionally, during the Term, the Chief
Executive Officer may, in his sole discretion, permit the Executive to use the
Company’s aircraft.

 

3



--------------------------------------------------------------------------------

3.5 Indemnification. To the maximum extent provided by law, the Company shall
indemnify and hold Executive harmless from all claims, actions, damages or
losses relating in any way to the Executive’s provision of services hereunder.
The benefits provided herein are in addition to (i) any rights to
indemnification and defense, including any right to advancement of legal fees
and expenses, as are provided to the Executive pursuant to the Company’s
certificate of incorporation and bylaws, and under Delaware General Corporation
Law, and (ii) Executive’s rights pursuant to that certain Indemnification
Agreement between the Company and the Executive dated December 15, 2009 (the
“Indemnification Agreement”).

3.6 Post-Retirement Insurance.

Subject to any eligibility or participation requirements as may be established
pursuant to the terms thereof, Executive shall be entitled to continue
individual or family medical insurance coverage pursuant to terms of the
Company’s retiree medical plan or Section 4980B of the Internal Revenue Code of
1986, as amended (“COBRA”). The premium for either option will be paid by the
Company through December 31, 2013 and treated as taxable compensation to the
Executive. Notwithstanding, if COBRA coverage is elected, the premium will be
paid only through the maximum continuation period permitted under the law.
Further, the Company’s premium payment will apply only to the continuation of
medical coverage.

After the period during which the Executive would be entitled to COBRA
continuation coverage, the payment or reimbursement of the applicable premium,
or the payment of taxable medical benefits, shall comply with the nonqualified
deferred compensation rules of Section 409A. Such payments or reimbursements
will be deemed paid as of the first of each month and: (a) the amount of
benefits or reimbursements provided during one calendar year shall not affect
the amount of benefits or reimbursements to be provided in any other calendar
year; (b) the reimbursement of any eligible expense shall be made no later than
the last day of the calendar year following the year in which the expense was
incurred; and (c) the right to reimbursement or benefits hereunder is not
subject to liquidation or exchange for another benefit.

3.7 Options and Restricted Stock.

(a) Any outstanding stock options held by the Executive as of the Effective Date
that are not vested as of the Retirement Date shall continue to vest during the
Term, but in other respects shall remain subject to any other terms of the
applicable incentive agreement, except as otherwise provided herein. On
December 31, 2013 or earlier upon the Executive’s termination of service due to
death or disability or involuntary termination of the Executive’s service as
Non-Executive Chairman by the Company prior to December 31, 2013, all such
unvested stock options previously granted to the Executive shall vest. Each of
the Executive’s vested but unexercised stock options must be exercised by the
second anniversary of the Termination Date or, if earlier, within ten years from
the applicable date of grant.

(b) Any outstanding shares of restricted stock held by the Executive as of the
Effective Date for which vesting is solely contingent upon continued service and
that are not vested as of the Retirement Date shall continue to vest during the
Term but in other respects shall remain subject to any other terms of the
applicable incentive agreement, except as otherwise provided herein. On
December 31, 2013 or earlier upon the Executive’s termination of service

 

4



--------------------------------------------------------------------------------

due to death or disability or involuntary termination of the Executive’s service
as Non-Executive Chairman by the Company prior to December 31, 2013, all such
unvested shares of restricted stock previously granted to the Executive for
which vesting is solely contingent upon continued service shall vest.

(c) With respect to any outstanding shares of restricted stock held by the
Executive as of the Effective Date for which vesting is contingent upon the
achievement of performance conditions (“Performance-Based Restricted Stock”) and
that are not vested as of the Retirement Date, the terms and conditions of the
incentive agreements under which such shares of Performance-Based Restricted
Stock were granted shall, subject to the conditions outlined in this
Section 3.7(c) and Article IV of this Agreement, be revised to: (i) permit the
Executive’s service as Non-Executive Chairman during the Term to fulfill the
continued service requirement under the incentive agreements; and (ii) eliminate
the continued service requirement under the incentive agreements beyond
December 31, 2013, or earlier upon the Executive’s termination of service due to
death or disability or involuntary termination of the Executive’s service as
Non-Executive Chairman prior to December 31, 2013. At the end of the performance
period applicable to any of the Performance-Based Restricted Stock, to the
extent the performance goals are achieved and such Performance-Based Restricted
Stock vests, then the Executive shall receive the vested shares, provided that
the Executive: (i) serves as Non-Executive Chairman continuously through
December 31, 2013 (except as otherwise provided above in the case of earlier
termination due to death or disability, or involuntary termination by the
Company); and (ii) complies with Article IV of this Agreement during the
applicable performance period.

(d) To the extent this Section 3.7 changes the terms of stock options or
restricted stock held by the Executive, this Section 3.7 shall be deemed to be
an amendment to the incentive agreements between the Company and the Executive
setting forth the terms of such incentives and shall form part of each such
agreement. For purposes of clarification, the outstanding awards referenced in
this Section 3.7 include the awards granted to the Executive on March 14, 2012.

ARTICLE IV

NONDISCLOSURE, NONSOLICITATION OF EXECUTIVES,

PROPRIETARY RIGHTS AND COMPETITION

4.1 Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

(a) “Confidential Information” means confidential and proprietary information,
knowledge, or data of any nature and in any form (including information that is
electronically transmitted or stored on any form of magnetic or electronic
storage media) of the past, current, or prospective business or operations of
the Company, its consolidated subsidiaries, and any joint ventures in which the
Company participates (the “Tidewater Group”), that is not publicly known,
whether or not marked confidential, including without limitation information
relating to any: (i) services, projects or jobs; (ii) estimating or bidding
procedures; (iii) bidding strategies; (iv) present and future business plans,
actual or potential business acquisitions or joint ventures, capital expenditure
projects, and cost summaries; (v) trade secrets; (vi) marketing data,
strategies, or techniques; (vii) financial reports, budgets, projections, and
cost analyses; (viii)

 

5



--------------------------------------------------------------------------------

pricing information, codes, and analyses; (ix) employee lists; (x) customer
records, customer lists, and customer source lists; (xi) confidential filings
with any government agency; and (xii) internal notes and memoranda relating to
any of the foregoing, provided that Confidential Information shall not include
any information, knowledge, or data that is now, or hereafter becomes, known to
the public (other than by breach of this Agreement by the Executive or breach by
any other party of a confidentiality obligation owed to the Company).

(b) “Restricted Business” means the businesses of: (i) providing vessel services
for the offshore oil and gas, marine construction, and LNG terminal support; and
(ii) vessel construction and repair.

4.2 Nondisclosure of Confidential Information. The Executive shall hold in a
fiduciary capacity and for the benefit of the Company all Confidential
Information which shall have been obtained by the Executive during the tenure of
Executive’s employment or service as a director of the Company (whether prior to
or after the date of this Agreement) and shall use such Confidential Information
solely in the good faith performance of his duties for the Company. Until the
second anniversary of the Termination Date, the Executive agrees: (a) not to
communicate or make available to any person or entity (other than the Company)
any such Confidential Information, except upon the prior written authorization
of the Company or as may be required by law or legal process; and (b) to deliver
promptly to the Company upon its written request any Confidential Information in
his possession. In the event that the provisions of any applicable law or the
order of any court would require the Executive to disclose or otherwise make
available any Confidential Information to a governmental authority or to any
other third party, the Executive shall give the Company, unless it is unlawful
to do so, prompt prior written notice of such required disclosure and, and if
possible given the terms of any production order of the judicial governmental or
administrative body, an opportunity to contest the requirement of such
disclosure or apply for a protective order with respect to such Confidential
Information by appropriate proceedings. This provision shall not limit in any
way the Executive’s continued fiduciary duties owed to the Company and its
stockholders while he remains a director of the Company.

4.3 Limited Covenant Not to Compete. The Executive agrees that from the
Effective Date until May 31, 2015 (the end of the latest performance period
applicable to the Executive’s Performance-Based Restricted Stock) (the
“Restricted Period”), the Executive agrees that within any jurisdiction
specified in Appendix A in which any member of the Tidewater Group carries on
the Restricted Business, so long as any member of the Tidewater Group carries on
a like line of business therein (collectively, the “Subject Areas”), the
Executive will restrict his activities during the Restricted Period as follows:

(a) The Executive will not, directly or indirectly, for himself or others or in
association with any other person, own, manage, operate, control, be employed in
an executive, managerial, or supervisory capacity by, or otherwise engage or
participate in, or allow his skill, knowledge, experience or reputation to be
used in connection with, the ownership, management, operation, or control of any
company or other business enterprise engaged in the Restricted Business within
any of the Subject Areas; provided, however, that nothing contained herein shall
prohibit the Executive from making passive investments as long as the Executive
does not beneficially own more than 1% of the equity interests of a
publicly-traded business enterprise

 

6



--------------------------------------------------------------------------------

engaged in the Restricted Business within any of the Subject Areas. For purposes
of this paragraph, “beneficially own” shall have the same meaning ascribed to
that term in Rule 13d-3 under the Securities Exchange Act of 1934.

(b) The Executive will not, directly or indirectly, for himself or others or in
association with any other person, solicit any customer of the Restricted
Business or of any member of the Tidewater Group, or otherwise interfere,
induce, or attempt to induce any customer, supplier, licensee, or business
relation of the Tidewater Group for the purpose of soliciting, diverting,
interfering, or enticing away the business of such customer, supplier, licensee,
or business relation, or otherwise disrupting any previously-established
relationship existing between such customer, supplier, licensee, or business
relation and the Tidewater Group.

4.4 Non-solicitation. The Executive agrees that, during the Restricted Period,
he will not, directly or indirectly, for himself or others or in association
with any other person, make contact with any of the employees or independent
contractors of the Tidewater Group for the purpose of soliciting such employee
for hire, whether as an employee or independent contractor, or for the purpose
of inducing such persons to leave the employ of the Tidewater Group or cease
providing services to the Tidewater Group, or otherwise to disrupt the
relationship of such persons with the Tidewater Group. In addition, the
Executive will not hire, on behalf of himself or any company engaged in the
Restricted Business, any employee of the Tidewater Group, whether or not such
engagement is solicited by the Executive. The provisions of this Section 4.4
shall automatically expire without any requirement of notice or other
communication between the parties on the Termination Date.

4.5 Proprietary Rights.

(a) The Executive agrees to and hereby does assign to the Company all his right,
title, and interest in and to all inventions, business plans, work models, or
procedures, whether or not patentable, which are made or conceived solely or
jointly by him:

(i) at any time during the term of his employment with the Company or during the
Term, or

(ii) with the use of materials of the Company.

(b) The Executive agrees that, to a reasonable extent and through the
Termination Date, he will communicate to the Company or its representatives all
facts known to him about such proprietary information, sign all necessary
instruments, make all necessary oaths, and generally, at the Company’s expense,
do everything reasonably practicable (without expense to the Executive) to aid
the Company in obtaining and enforcing proper legal protection for all such
matters in all countries and in vesting title to such proprietary information in
the Company. At the Company’s request (during or after the term of this
Agreement) and expense, the Executive will promptly execute a specific
assignment of title to the Company, and perform any other acts reasonably
necessary to implement the foregoing assignment.

4.6 Other Remedies. Executive acknowledges that a breach or threatened breach by
Executive of Section 4.2, 4.3, 4.4, or 4.5 would cause immediate and irreparable
harm to the Company not fully compensable by money damages or the exact amount
of which would be

 

7



--------------------------------------------------------------------------------

difficult to ascertain, and therefore the Company will not have an adequate
monetary remedy at law. Accordingly, Executive agrees that, in the event of a
breach or threatened breach by Executive of the provisions of Section 4.2, 4.3,
4.4, or 4.5, the Company shall have the right upon the occurrence of any such
breach or threatened breach to cancel the continued vesting of the stock
options, restricted stock and Performance-Based Restricted Stock provided for in
Section 3.7, the unpaid Pro-Rata Bonus provided for in Section 3.2 and any
unpaid salary, bonus, or commissions otherwise outstanding at the time of such
breach or threatened breach. In particular, Executive acknowledges that the
payments and benefits provided hereunder are conditioned upon Executive
fulfilling any noncompetition and nondisclosure agreements and covenants
contained in this Article IV. In the event Executive shall at any time breach
this Article IV, the Company may suspend or eliminate payments under Article III
during the period of such breach, including the continued vesting of the stock
options, restricted stock and Performance-Based Restricted Stock provided for in
Section 3.7. Executive acknowledges that any such suspension or elimination of
payments would be an exercise of the Company’s right to suspend or terminate its
performance hereunder upon Executive’s breach of this Agreement; such suspension
or elimination of payments would not constitute, and should not be characterized
as, the imposition of liquidated damages. Nothing contained herein shall be
deemed to impair the Executive’s right to indemnification provided to the
Executive pursuant to the Company’s certificate of incorporation, bylaws, or
Delaware General Corporation Law, or pursuant to the Indemnification Agreement.

4.7 Executive’s Understanding of this Article. Executive acknowledges that the
definition of Restricted Business, as well as the geographic and temporal scope
of the covenants contained in Article IV are the result of arm’s-length
bargaining and are fair and reasonable in light of: (a) the importance of the
functions performed by Executive; (b) the nature and wide geographic scope of
the operations of the Company and its subsidiaries; and (c) Executive’s level of
control over and contact with the business and operations of the Tidewater
Group.

ARTICLE V WAIVERS AND RIGHT OF REVOCATION

5.1 Waiver and Release by Executive. In consideration of the Company’s agreement
to enter into and provide the terms of this Agreement, Executive hereby and
forever, irrevocably and unconditionally, waives and releases any and all
rights, claims, and causes of action against the Company or any member of the
Tidewater Group (and their respective directors, officers, shareholders,
employees, agents, insurers, assigns, predecessors, and successors), of whatever
kind or nature, known or unknown, asserted or unasserted, that may have arisen
prior to or that may exist as of the date of the Executive’s execution and
acceptance of this Agreement, arising or that could be asserted under Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq.; the Civil Rights Act of 1991; the
Civil Rights Act of 1866, 42 U.S.C. § 1981; the Employee Retirement Income
Security Act; the Equal Pay Act, 29 U.S.C. § 206 et seq.; Executive Order 11246
and its implementing regulations; the Occupational Safety and Health Act, as
amended, 29 U.S.C. § 651 et seq.; the Family and Medical Leave Act; the Texas
Labor Code; Texas federal or state immigrations laws; and any other statutes,
laws, rules or regulations of the United States, the State of Texas or any other
state in the United States or any ordinances of any locality which may have
afforded the Executive a cause of action or a legal or equitable claim of any
sort

 

8



--------------------------------------------------------------------------------

based on employment discrimination or his employment relationship with the
Company or on any other theory of liability, statutory or non-statutory, in
contract or in tort, including, but not limited to, claims of unpaid bonuses,
profit-sharing payments, wages, or compensation of any kind under any plan,
policy, contract, agreement or practice, personal injury damages, wrongful or
constructive discharge, breach of any express or implied employment contract or
agreement, breach of any covenant of good faith and fair dealing, fraud,
violation of public policy, whistle blowing, breach of contract, libel, slander,
defamation, harassment of any kind, intentional infliction of emotional
distress, retaliation or employment discrimination on the basis of age, race,
color, religion, disability, national origin or sex or on the basis of filing a
workers’ compensation claim, asserting or reporting a work-related injury or on
the basis of or a cause of action or claim for recovery of back pay, front pay
or any other type of wages, vacation pay, severance pay, health insurance,
profit sharing benefits, retirement benefits, benefit under any employee benefit
plan, unemployment insurance benefits, liquidated damages, punitive damages,
compensatory damages, attorneys’ fees, interests, costs, and any other legally
recoverable category of damages arising from or concerning, either directly or
indirectly, the Executive’s employment with the Company.

5.2 Termination of Change of Control Agreement. On the Retirement Date, the
Change of Control Agreement between the Executive and the Company dated
effective as of September 26, 2007, as amended by that Amendment No. 1 to Change
of Control Agreement dated effective as of June 1, 2008 (the “Change of Control
Agreement”), shall terminate, and all rights of the Executive thereunder shall
be extinguished.

5.3 Review and Consultation. It is understood and agreed that Executive has
entered into and executed this Agreement voluntarily and that such execution by
Executive is not based upon any representations or promises of any kind made by
the Company or any of its representatives except as expressly recited in this
Agreement. Executive further acknowledges that he has read and fully understands
each paragraph of this Agreement, that he was advised in writing by the Company
to consult with an attorney prior to executing this Agreement, and that he has
availed himself of legal or other counsel to the full extent that he desires.
Executive also agrees and acknowledges that the consideration provided under
this Agreement is in addition to any other payments, benefits, or other things
of value to which he is entitled, including, but not limited to, payment of
accrued vacation, rights under benefit plans of the Company (including, but not
limited to, any earned but deferred amounts or rights under the Company’s
Certificate of Incorporation, or bylaws as in effect as of the date of this
Agreement and that he would not be entitled to any of the consideration provided
under this Agreement in the absence of his execution and acceptance of this
Agreement.

ARTICLE VI

MISCELLANEOUS

6.1 Binding Effect; Successors.

(a) This Agreement shall be binding upon and inure to the benefit of the Company
and any of its successors or assigns, but the Company may assign this Agreement
only: (i) to one of its affiliates, provided the Company guarantees such
affiliate’s performance of its obligations under this Agreement; or
(ii) pursuant to a merger or consolidation in which the

 

9



--------------------------------------------------------------------------------

Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company; and such assignee or transferee assumes the liabilities, obligations
and duties of the Company, as contained in this Agreement, either contractually
or as a matter of law.

(b) This Agreement is personal to the Executive and shall not be assignable by
the Executive without the consent of the Company (there being no obligation to
give such consent) other than such rights or benefits as are transferred by
will, the laws of descent and distribution, or succession.

6.2 Notices. All notices hereunder must be in writing and shall be deemed to
have given upon receipt of delivery by: (a) hand (against a receipt therefor);
(b) certified or registered mail, postage prepaid, return receipt requested;
(c) a nationally-recognized overnight courier service (against a receipt
therefor); or (d) facsimile transmission with confirmation of receipt. All such
notices must be addressed as follows:

If to the Company, to:

Tidewater Inc.

2000 West Sam Houston Parkway South

Suite 1280

Houston, Texas 77042

Attention: Bruce Lundstrom

Email: blundstrom@tdw.com

If to the Executive, to:

Dean E. Taylor

Post Office Box 657

Kiln, MS 39556

or such other address as to which any party hereto may have notified the other
in writing.

6.3 Governing Law; Consent to Jurisdiction. This Agreement shall be governed by,
interpreted, and enforced in accordance with the laws of the State of Texas
(without regard to any choice of law principles which might otherwise require
the application of the law of another jurisdiction). The parties hereby agree
that any action brought with respect to this Agreement and the transactions
contemplated hereunder, shall be brought in state or federal court in Harris
County, Texas, and further that such venue shall be the exclusive venue for
resolving any such disputes. The parties consent to personal jurisdiction in
state or federal court in Harris County, Texas, and further waive any objection
they may have as to such venue.

6.4 Withholding. The Executive agrees that the Company has the right to
withhold, from the amounts payable pursuant to this Agreement, all amounts
required to be withheld under applicable income and/or employment tax laws, or
as otherwise stated under plans in which the Executive participates.

 

10



--------------------------------------------------------------------------------

6.5 Amendment, Waiver. No provision of this Agreement may be modified, amended,
or waived except by an instrument in writing signed by both parties.

6.6 Waiver of Breach. The waiver or ratification by either party of a breach of
this Agreement shall not be construed as a waiver or ratification of any
subsequent breach by either party to this Agreement.

6.7 Remedies Not Exclusive. No remedy specified herein shall be deemed to be
such party’s exclusive remedy, and accordingly, in addition to all of the rights
and remedies provided for in this Agreement, the parties shall have all other
rights and remedies provided to them by applicable law, rule or regulation.

6.8 Company’s Reservation of Rights. The Executive acknowledges and understands
that the Executive serves at the pleasure of the board of directors and the
Company’s stockholders, and that the Company’s stockholders have the right to
terminate the Executive’s status as a director of the Company, and the Board
may change or diminish his status, including during the Term, subject to the
rights of the Executive to claim the benefits conferred by this Agreement.

6.9 Fiduciary Duties. This Agreement shall not limit in any way the Executive’s
fiduciary duties owed to the Company and its stockholders while he remains a
director of the Company.

6.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

6.11 Company’s Representations. The Company represents and warrants that it is
fully authorized and empowered to enter into this Agreement, that the Agreement
has been duly authorized by all necessary corporate action, that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm, or organization or any applicable law or
regulation and that this Agreement is enforceable in accordance with its terms.

6.12 Entire Agreement. Except as otherwise noted herein, including, but not
limited to, references to bonus payments and opportunities, stock options,
restricted stock, Performance-Based Restricted Stock, the Indemnification
Agreement and the SERP, this Agreement constitutes the entire agreement between
the parties concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements, if any, between the parties relating to the subject
matter hereof.

6.13 Severability. It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permitted under
applicable law, whether now or hereafter in effect and, therefore, to the extent
permitted by applicable law, the parties hereto waive any provision of
applicable law that would render any provision of this Agreement invalid or
unenforceable. The covenants in this Agreement are severable and separate,
including within provisions, subparts, or portions thereof, and the
unenforceability of any specific covenant, provision, or subpart in this
Agreement is not intended by either party to, and shall not, affect the

 

11



--------------------------------------------------------------------------------

provisions of any other covenant in this Agreement. If any court determines that
the terms and conditions of this Agreement, including but not limited to the
scope, time, or territorial restrictions set forth in Article IV, are
unreasonable as applied to Executive, the parties hereto acknowledge their
mutual intention and agreement that the offending provision, subparts, or
portions therefore be reformed to comply with any applicable law, and the
remaining provisions and restrictions be enforced to the fullest extent
permitted by law.

6.14 Section 409A. The Agreement is intended to comply with the provisions of
Section 409A and, wherever possible, shall be construed and interpreted to
ensure that any payments that may be paid, distributed provided, reimbursed,
deferred or settled under this Agreement will not be subject to any additional
taxation or premium interest under Section 409A. In the event the parties
determine that this Agreement or any payment hereunder does not comply with the
applicable provisions of Section 409A, the Company and Executive agree to
cooperate to the fullest extent in pursuit of any available corrective relief,
as provided under the terms of Internal Revenue Service Notice 2008-113 or any
corresponding subsequent guidance, from the Section 409A additional income tax
and premium interest. Notwithstanding the foregoing, the Executive acknowledges
and agrees that any and all tax liabilities of the Executive arising from the
transactions contemplated by this Agreement are his sole responsibility,
including, without limitation, any additional taxes and interest due pursuant to
Section 409A. No acceleration of payments and benefits provided herein shall be
allowed, unless permitted by Section 409A.

[Signatures appear on the following page.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed as of the Effective Date.

 

TIDEWATER INC. By:   /s/ Richard du Moulin  

Richard du Moulin

Chairman of the Compensation Committee

 

EXECUTIVE:   /s/ Dean E. Taylor   Dean E. Taylor

 

 

13



--------------------------------------------------------------------------------

APPENDIX A

Parishes of the State of Louisiana

Acadia

Allen

Ascension

Assumption

Avoyelles

Beauregard

Calcasieu

Cameron

East Baton Rouge

East Feliciana

Evangeline

Iberia

Iberville

Jefferson

Jefferson Davis

Lafayette

Lafourche

Livingston

Orleans

Plaquemines

Pointe Coupee

Rapides

St. Bernard

St. Charles

St. Helena

St. James

St. John the Baptist

St. Landry

St. Martin

St. Mary

St. Tammany

Tangipahoa

Terrebonne

Vermillion

Washington

West Baton Rouge

West Feliciana

Jurisdictions Outside Louisiana

Texas Counties:

Harris

Sabine

 

A-1



--------------------------------------------------------------------------------

Orange

Jefferson

Chambers

Galveston

Montgomery

Brazoria

Matagorda

Jackson Calhoun

Victoria

Aransas

Kleberg

San Patricio

Nueces

Kenedy

Willacy

Cameron

Dallas

Tarrant

Johnson

Ellis

Florida Counties:

Broward

Dade

Palm Beach

St. John’s

Duval

Manatee

Pinellas

Hillsborough

Escambia

Okaloosa

Santa Rosa

Alabama Counties:

Mobile

Baldwin

Mississippi Counties:

Hancock

Harrison

Jackson

Pearl River

 

A-2



--------------------------------------------------------------------------------

The parties acknowledge and agree that Tidewater is a company with extensive
worldwide and offshore operations and it is the parties intent that the
noncompetition covenant be given as broad a geographic effect as is lawful.
Accordingly, in addition to the foregoing specified locations, it is the parties
intent that the noncompetition covenant set forth in the Agreement be given
effect throughout the United States and worldwide, to the extent that the
Executive would seek to provide services similar to those provided to Tidewater
to a company in competition with Tidewater in any of the jurisdictions in which
it operates. To the extent that a court of relevant jurisdiction determines the
geographic scope set forth herein to be overbroad, the parties hereby consent to
such modification as the court may order such that the broadest possible
geographic footprint of the noncompetition covenant is enforceable.

 

A-3